                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

DANNY A. PADILLA,

        Plaintiff,

v.                                                                        Civ. No. 18-1116 KG/GJF

WARDEN BOWEN
DEPARTMENT OF CORRECTIONS,

        Defendant.

                                   ORDER TO SHOW CAUSE

        THIS MATTER is before the Court on Plaintiff’s pro se handwritten filing, “Motion for

Prohibitor Injunction.” ECF No. 1. On December 4, 2018, the Court ordered Plaintiff to cure

deficiencies in his filing on or before January 3, 2019, by (1) submitting his complaint in proper

form and (2) paying the $400 filing fee or filing an “Application to Proceed in the District Court

Without Prepaying Fees and Costs” in proper form. ECF No. 3. Plaintiff has neither responded

to the Court’s order nor cured any of these deficiencies. The Court therefore directs Plaintiff to

show cause as to why this case should not be dismissed for failure “to prosecute or to comply with

. . . a court order.” Fed. R. Civ. P. 41(b).

        Plaintiff is incarcerated at Northeastern New Mexico Detention Facility in Clayton, New

Mexico. ECF No. 1 at 5-6. He seeks a preliminary injunction “to refrain the respondents from

acting on any transfer of the Petitioner to any other facility.” Id. at 2. The Court determined that

Plaintiff’s filing is a challenge to the conditions of his confinement, which is properly treated as a

civil rights claim under 42 U.S.C. § 1983. See Wiley v. Holt, 42 F. App’x 399, 400 (10th Cir.

2002). The Court notified Plaintiff, however, that his filing is not in proper form to assert civil

rights claims. ECF No. 3 at 1.
       The Court also advised Plaintiff that, under 28 U.S.C. §§ 1914 and 1915, he must either

pay the $400.00 filing fee or submit an application in proper form to proceed under § 1915, which

includes a statement showing the activity on his inmate trust account for the 6-month period

preceding his filing. Id. at 1-2. The Court ordered Plaintiff to cure these deficiencies in his filing

on or before January 3, 2019, and provided him with a civil rights complaint form, with

instructions, and an application to proceed under § 1915. Id at 2.

       Under the Federal Rules of Civil Procedure, the Court may dismiss an action for failure to

prosecute, to comply with the rules of civil procedure, or to comply with a court order. Fed. R.

Civ. P. 41(b); see also Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003); Bradenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding

pro se, to follow the federal rules of procedure.” (citation omitted)). Therefore, the Court will order

Plaintiff to show cause as to why this proceeding should not be dismissed for his failure to

prosecute this case or to comply with this court’s order. If Plaintiff does not show cause on or

before February 25, 2019, the Court may dismiss this case without further notice.

       IT IS THEREFORE ORDERED that Plaintiff show cause on or before February 25,

2019, why his civil rights complaint should not be dismissed for his failure to prosecute this case

or to comply with this court’s order.

       IT IS SO ORDERED.




                                               _______________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
